Citation Nr: 0810993	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to August 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Originally, there were other claims being contested.  
However, in his January 2006 substantive appeal (VA Form 9), 
the veteran indicated he was only appealing the claims for a 
lung condition, bilateral hearing loss, and diabetes 
mellitus.  Therefore, these are the only issues before the 
Board.  See 38 C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  Evidence received since a January 2003 RO decision is 
merely duplicative or cumulative of evidence previously 
considered or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a lung condition.

2.  The veteran does not have a diagnosis of bilateral 
hearing loss.

3.  There is no correlation between the veteran's diabetes 
mellitus and his military service.




CONCLUSIONS OF LAW

1.  The January 2003 decision denying service connection for 
a lung condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).   

2.  New and material evidence has not been submitted since 
that January 2003 rating decision to reopen the claim for 
service connection for a lung condition.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran does not have bilateral hearing loss as a 
result of disease or injury incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

4.  The veteran's diabetes mellitus also was not incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in August 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



Note, as well, that the RO issued that VCAA notice letter 
prior to initially adjudicating his claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  That letter also specifically asked 
that he provide any evidence in his possession that pertains 
to his claims. Id. at 120-21.  Regardless, VA's Office of 
General Counsel has indicated requiring VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Even if there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).



There are specific VCAA notice requirements concerning 
petitions to reopen previously denied claims, and the August 
2004 VCAA letter the RO issued complied with these 
requirements.  That is, the letter informed the veteran of 
what constituted new and material evidence specifically in 
the context of his previously denied claim for service 
connection for a lung condition.  He was informed that new 
evidence is evidence submitted to VA for the first time, 
which is not cumulative or tends to reinforce a previously 
established point.  He was informed that material evidence 
relates directly to substantiation of the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (indicating the VCAA notice 
must apprise the veteran of the specific bases of the prior 
denial so he may have the opportunity to respond by 
submitting evidence overcoming those prior deficiencies).

Consider also that a more recent May 2006 letter informed the 
veteran of the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And there was no reason to 
go back and readjudicate his claims after providing that 
additional VCAA notice, such as in a supplemental statement 
of the case (SSOC), because he did not identify or submit any 
additional evidence in response to that notice.  Cf. Medrano 
v. Nicholson, 21 Vet. App. 165, 172 (2007) (where after VA 
provides a content-compliant VCAA notice, on all requisite 
notice elements - albeit in an untimely manner - and a 
claimant subsequently informs VA there is no further evidence 
to submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records, and Social Security 
Administration (SSA) records.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.



The Board realizes etiological opinions have not been 
obtained for the veteran's bilateral hearing loss and 
diabetes mellitus claims.  However, the Board finds that the 
evidence, discussed below, which indicates he did not have 
relevant complaints or receive treatment for these claimed 
disorders during service or that there is any competent 
medical evidence suggesting a nexus (i.e., etiological link) 
between his military service and these disorders, warrants 
concluding a remand for an examination and/or opinion is 
unnecessary to decide these claims.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159 (c)(4) (2005).  
As his service and post-service medical records provide no 
basis to grant these claims, and indeed provide evidence 
against them, the Board finds no basis for obtaining a 
VA examination and opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Here, simply stated, these McLendon standards are not 
met.  With regards to the claim for bilateral hearing loss, 
the first element is not met because the veteran does not 
have a current diagnosis of this claimed disorder.  And with 
regards to the diabetes mellitus claim, he does not qualify 
for any presumption (such as a tour in Vietnam and presumed 
exposure to Agent Orange while there).  Nor is there any 
indication that his diabetes mellitus otherwise may be 
associated with his military service.  



New and Material Evidence Claim

In December 1994, the RO denied the veteran's claim for 
service connection for a lung disorder (variously considered 
as pneumonia, bronchitis, asthma, and chronic obstructive 
pulmonary disease (COPD)).  And although appropriately 
notified of that decision and apprised of his procedural and 
appellate rights, he did not perfect a timely appeal.  He 
also did not timely appeal a more recent January 2003 RO 
decision that denied his petition to reopen this claim.  So 
both decisions are final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200, 20.302, 20.1103 (2007).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, and not appealed, 
then VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  The veteran filed his 
current petition to reopen this claim in June 2004.  
Therefore, under the revised standards (effective for 
petitions to reopen filed on or after August 29, 2001), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to 
be credible").  

The additional evidence received since the January 2003 and 
December 1994 denials consist of VA treatment records, 
personal statements from the veteran, his SSA records, and a 
response from the National Personnel Records Center (NPRC) - 
a military records repository.

With the exception of some duplicate medical evidence, all 
the evidence listed above is generally new, in that it has 
not been submitted to VA before.  However, this additional 
evidence is not also material because it does not relate to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The only piece of evidence that 
addresses the veteran's lung problems is his October 2004 
letter wherein he stated, "my lungs are at about 60 
percent."  This proclamation does not relate to an 
unestablished fact necessary to substantiate his claim 
because it does not tend to suggest that any current lung 
problem he may have (even if accounting for his only 60 
percent respiratory capacity) is attributable to his military 
service.  He cannot, himself, establish this required linkage 
since the Court has held that a layman is generally incapable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998).  Indeed, in the Routen decision, the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  See, too, Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); and 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, there is no new and material evidence since the 
RO's more recent January 2003 decision to reopen the claim 
for service connection for a lung disorder.  38 U.S.C.A. 
§ 5108.  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) 
(wherein the Court held that VA adjudicators need only refer 
to the most recent final disallowance of a claim for 
determining whether there is new and material evidence to 
reopen the claim)  Furthermore, in the absence of 
new and material evidence, the benefit-of- the-doubt rule 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



Service Connection Claims

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or a disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 



As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran does not have a current diagnosis of 
bilateral hearing loss, aside from the equally important 
question - even assuming he did - of whether he has 
sufficient hearing loss to be considered an actual disability 
by VA standards.  See 38 C.F.R. § 3.385 (indicating impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent).

Here, there are no audiological records showing an assessment 
of the veteran's hearing, and his post-service medical 
records also do not show complaints of hearing loss.  
Therefore, he does not have a disability for VA compensation 
purposes, and his claim must be denied because the 
preponderance of the evidence is unfavorable, so the benefit-
of-the-doubt doctrine does not apply.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran has a current diagnosis of diabetes mellitus, but 
even so, there is no indication of a correlation between this 
condition and his military service.  Establishing entitlement 
to service connection not only involves proving one has the 
condition claimed, but also showing it is related to military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  This simply has not been done in this 
instance.



The veteran asserts that his diabetes mellitus was caused by 
exposure to herbicides.  Diseases associated with exposure to 
certain herbicide agents used in support of military 
operations in the Republic of Vietnam during the Vietnam era 
will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The following diseases are associated with 
herbicide exposure for the purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

As even he acknowledges, the veteran did not serve in Vietnam 
during the Vietnam era and, therefore, could not possibly 
have been exposed to herbicides (e.g., the dioxin in Agent 
Orange) in that capacity.  Instead, he alleges he was exposed 
to herbicides elsewhere - while stationed at Redstone 
Arsenal in Alabama.  Therefore, his actual exposure to 
herbicides must be independently verified in order for the 
presumption set forth in 38 C.F.R. § 3.309 to apply.  The RO 
contacted the NPRC to determine whether he was exposed to 
herbicides while stationed at Redstone Arsenal, and no 
evidence of exposure to herbicides there was found.  
Furthermore, VA has received from the Department of Defense 
(DOD) a list of locations outside of the Republic of Vietnam 
where herbicides were used or tested over the years.  And the 
DOD has not confirmed that herbicides were used at the 
Redstone Arsenal, where the veteran asserts that he was 
exposed.  

So there is no evidence to support the assertion that the 
veteran was exposed to herbicides at the Redstone Arsenal in 
Alabama.  His assertions regarding herbicide expose are 
outweighed by the fact that the DOD did not include Redstone 
Arsenal on its list of locations where herbicides were used 
or tested outside of Vietnam, and since the NPRC also could 
not find evidence of herbicide exposure at Redstone.  
Therefore, the Board finds that the presumptive regulations 
regarding exposure to herbicides are not applicable.  See 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Since service connection cannot be established on a 
presumptive basis, the Board will address whether service 
connection is established on an alternative direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
The veteran's service medical records (SMRs) are completely 
unremarkable for any relevant complaints or diagnosis of or 
treatment for diabetes mellitus.  He was not diagnosed with 
this condition until November 2004, almost 30 years after 
leaving the military.  The Board must note that the lapse of 
so many years between his separation from service and the 
first manifestation of this claimed disorder is a factor for 
consideration in deciding his service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, 
there is no medical nexus evidence of record otherwise 
establishing the necessary link between this condition and 
his military service, which ended in August 1977.  Moreover, 
in the absence of this link, the preponderance of the 
evidence is against his claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for a lung disorder is not 
reopened.  

Service connection for bilateral hearing loss is denied.  

Service connection for diabetes mellitus is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


